EXHIBIT 99.1 BALLARD POWER SYSTEMS INC. Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) September 30, (unaudited) December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventories Prepaid expenses and other current assets Property, plant and equipment Intangible assets Goodwill Investments (note 7) Other long-term assets 50 $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities (note 6) $ $ Deferred revenue Accrued warranty liabilities Current portion of obligation under capital lease (notes 5 & 8) Long-term liabilities (note 9) Deferred gain (note 5) - Obligation under capital lease (notes 5 & 8) Shareholders’ equity: Ballard Power Systems Inc. shareholders’ equity Share capital (note 10) Treasury shares (note 10) ) ) Contributed surplus Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Ballard Power Systems Inc. shareholders’ equity Dantherm Power A/S non-controlling interests (note 3) - Total equity $ $ See accompanying notes to consolidated financial statements. Approved on behalf of the Board: “Ed Kilroy”“Ian Bourne” DirectorDirector The financial statements for the three and nine month periods ended September 30, 2010 and 2009 have not been reviewed by the Company’s auditors. 1 BALLARD POWER SYSTEMS INC. Consolidated Statements of Operations and Comprehensive Income (Loss) Unaudited (Expressed in thousands of U.S. dollars, except per share amounts and number of shares) Three months ended September 30, Nine months ended September 30, (revised – note 2) (revised – note 2) Revenues: Product and service revenues $ Cost of product and service revenues Gross margin Operating expenses: Research and product development General and administrative Sales and marketing Restructuring and related costs (note 6) Acquisition charges (note 3) 4 - 68 - Depreciation and amortization Total operating expenses Loss before undernoted ) Investment and other income (loss) ) ) Interest expense ) - ) - Gain (loss) on disposal and write-down of long-livedassets ) (3 ) ) 51 Gain on sale of assets (note 7) - - Equity gain in associated companies - - - Loss before income taxes ) Income taxes - - 3 - Net loss and comprehensive loss for period ) Less: Net loss attributable to Dantherm Power A/Snon-controlling interests for period ) - ) - Net loss and comprehensive loss attributableto Ballard Power Systems Inc. for period $ )
